Title: To George Washington from Gouverneur Morris, 16 August 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir,
London 16 August 1790

My Letter of the sixth informed you that the plated Ware was finished. It goes by the same opportunity which takes this Letter, viz. the Ship Goliah Captn Stephen Jones, and it will I hope arrive speedily and in good order. I shall transmit the Bill of Lading to Mr Constable having taken it in his Name that he might get the Articles landed for you. They amount as you will see by the enclosed account to £265.3 including all Charges except the freight which is £1.13 Stg. The Lamps are about the Prices which you limited. The Coolers come to more than you perhaps expected but they are cheap, being finished in the best Manner: and you will observe that in this Kind of Ware the Differences of quality and consequently of Price is great but the inferior Sorts after very little Use are no better than common Copper. I took the Liberty to add Decanters because you might have found it difficult to get suitable one⟨s,⟩ and those sent will be worth more than the Cost should you incline to dispose of them.
I have already communicated my Reason for not applying to Mr Welsh for Payment. I directed the workmen to call on our Correspondents Messieurs Phyn Ellices and Inglis for Payment and I told those gentlemen that Mr Constable would remit them the Amount. they charge therefore only one half per Cent Commission on paying the Money, which is customary, and they add the Interest for six Months which is reasonable because they cannot be in Cash before that time upon a Remittance from America. This comes to the same Point as if Mr Welsh had paid (which he did not absolutely refuse because I did not press him) for he said he had no funds of yours in Hand, and therefore he would have charged you Interest and at least as high a Commission.
I hope my dear Sir that these things may prove agreable to

you and that you will freely command me in any thing by which I may be useful to you. I am with most respectful Compliments to Mrs Washington very sincerely yours

Gouvr Morris

